350 S.W.3d 97 (2011)
Linda Irene ROTHWEILER, Respondent,
v.
Bryan Lee ROTHWEILER, Appellant.
No. ED 95996.
Missouri Court of Appeals, Eastern District, Northern Division.
October 11, 2011.
*98 Steven E. Raymond, Shelbyville, MO, for Appellant.
James D. Terrell, Hannibal, MO, for Respondent.
Before KURT S. ODENWALD, C.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Bryan Lee Rothweiler appeals the judgment dissolving his marriage to Linda Irene Rothweiler. We find that the trial court did not abuse its discretion in its award of maintenance, its division of property, or its award of attorney's fees.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).